       Case 1:20-cv-02031-JSR Document 104 Filed 12/23/20 Page 1 of 2




F COURT OF CHANCERY OF THE STADRAFTTE OF DELDRAWAREDRAFT
                 UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF NEW YORK


CITY OF WARREN POLICE AND FIRE
RETIREMENT SYSTEM, Individually and on
Behalf of All Others Similarly Situated,   Civil Action No. 1:20-cv-02031-JSR

            Plaintiff,

      vs.

WORLD WRESTLING ENTERTAINMENT,
INC., VINCENT K. McMAHON, GEORGE A.
BARRIOS, and MICHELLE D. WILSON,

            Defendants.



  DECLARATION OF CAROL C. VILLEGAS IN SUPPORT OF LEAD PLAINTIFF’S
        UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
               PROPOSED CLASS ACTION SETTLEMENT
         Case 1:20-cv-02031-JSR Document 104 Filed 12/23/20 Page 2 of 2




        I, CAROL C. VILLEGAS, declare under penalty of perjury, pursuant to 28 U.S.C. §

1746:

        1.     I am a member of the law firm of Labaton Sucharow LLP, Court-appointed Lead

Counsel in this proposed class action, and am admitted to practice before this Court.            I

respectfully submit this declaration in support of Lead Plaintiff’s Unopposed Motion for

Preliminary Approval of Proposed Class Action Settlement.

        2.     True and correct copies of the following documents are annexed hereto:

        Exhibit 1:       Stipulation and Agreement of Settlement, dated as of December 22, 2020,

with exhibits thereto.

        Exhibit 2:       Firm resume of Labaton Sucharow LLP.

        Exhibit 3:       Laarni T. Bulan and Laura E. Simmons, Securities Class Action

Settlements – 2019 Review and Analysis (Cornerstone Research 2020).

        Exhibit 4:       Firm resume of Epiq Class Action and Claims Solutions, Inc.



        I declare under penalty of perjury that the foregoing is true and correct. Executed on

December 23, 2020.

                                                     /s/ Carol C. Villegas
                                                       CAROL C. VILLEGAS
